Dismissed and Memorandum Opinion filed May 22, 2008







Dismissed
and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00390-CR
 
____________
 
DAN THOMAS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
1483109
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal from trial court cause number 1483109 in which the State
charged appellant with intentionally and knowingly causing bodily injury.  The
record reflects on January 10, 2008, the trial court dismissed the cause.  




Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1)
certain appeals while on deferred adjudication community supervision, Kirk
v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial
of a motion to reduce bond, Tex. R. App.
P.  31.1; McKown, 915 S.W.2d at 161;  and (3) certain appeals
from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d
588, 589 (Tex. App.CDallas 1998, no pet.);  McKown, 915 S.W.2d at 161.
Because this appeal does not fall within the exceptions to the general rule
that appeal may be taken only from a final judgment of conviction, this court
has no jurisdiction. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 22,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C
Tex. R. App. P. 47.2(b).